    CASE 0:19-cr-00284-JRT-LIB Document 39 Filed 08/31/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                          CR 19-284(JRT/LIB)

United States of America,     )
                              )
               Plaintiff,     )
                              )          DEFENDANT'S NOTICE
     vs.                      )         OF DEFENSE OF ANOTHER
                              )
Shelby Gene Boswell,          )
                              )
               Defendant.     )
               * * * * * * * * * * * * * * * * * * *

     The defendant, Shelby Gene Boswell, through and by his

attorney, Paul Engh, hereby gives Notice to the United States of

his defense:     It is the self-defense of another, namely his

sister.    He was thus justified in both possessing and discharging

the firearm in order to protect her from evident harm or death.

Dated:    August 31, 2020

                                 Respectfully submitted,


                                 /s/ Paul Engh



                                 ___________________________
                                 PAUL ENGH
                                 Suite 260
                                 650 Third Avenue South
                                 Minneapolis, MN 55402
                                 (612) 252-1100

                                 Attorney for Mr. Boswell
